DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,284,282 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection, necessitated by amendment, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0028599) in view of Pan et al. (US 2020/0059290)
Regarding claim 1, Zhang et al. disclose a beam measurement method, comprising:
Receiving, by a terminal, measurement configuration information sent from a network device (Paragraph 0007, network device determines measurement configuration and sends the measurement configuration to a UE), 
Performing, by the terminal, measurement of the at least one beam to obtain a measurement result according to the measurement configuration information (Figures 2-4, step S203, UE measures based on the measurement configuration information), wherein the at least one beam comprises multiple beams (Paragraph 0007, first beam and second beam) and the multiple beams belong to multiple cells (Paragraph 0013, second beam is a beam of a network device adjacent to the network device to which the first beam belongs, each network device being a base station to which a cell belongs according to paragraph 0011); and
Sending, by the terminal, the measurement result to the network device (Paragraphs 0182-0183, UE sends measurement result to network device on a feedback resource).
Zhang et al. do not disclose the following limitations found in Pan et al.: wherein the measurement result comprises an ordering of at least one of signal strength of the at least one beam or signal quality of the at least one beam (Pan et al., Paragraph 0235, WTRU reports beam measurement values, such as RSRP [signal strength], for a plurality of N2 beams using transmission order based on the measurement values; Also see paragraphs 0200-0212 for WTRU beam measurement reporting according to order using BRI, RSRP, CQI), wherein the measurement configuration comprises at least one of multiple measurement durations or multiple measurement cycles (Pan et al., Paragraph 0174, WTRU periodically measures beams for RSRP, CSI, etc.; Paragraph 0267, WTRU measurement durations). Examiner notes that Pan et al. claims priority to provisional application 62/416674 dated November 2, 2016, which discloses measurement result ordering functionality at least in paragraphs 0160-0162 and beam measurement periods/duration in paragraphs 0135 and 0172.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang et al. with the teachings of Pan et al. in order to perform beam management with reduced signaling/feedback overhead and increased flexibility (Pan et al, Paragraph 0106).
Regarding claim 2, Pan et al. disclose wherein the at least one of the multiple measurement durations or the multiple measurement cycles is determined according to at least one of a sweeping cycle of each beam of each cell in the multiple cells or a sweeping duration of each beam of each cell in the multiple cells (Paragraphs 0111, 0124-0125, 0182-0183, per-beam basis including one or more of beam sweeping
Regarding claim 3, Zhang et al. disclose wherein the multiple cells comprises a serving cell of the terminal and an adjacent cell of the serving cell (Paragraph 0013, second beam is an adjacent beam of the first beam; the second beam is another beam of the network device to which the first beam belongs; or the second beam is a beam of a network device adjacent to the network device to which the first beam belongs, each network device being a base station to which a cell belongs according to paragraph 0011).
Regarding claim 4, Zhang et al. disclose wherein the measurement configuration information comprises at least one of a measurement frequency or information of a reference signal corresponding to the beam (Paragraph 0007, reference signal).
Regarding claim 5, Zhang et al. disclose wherein the measurement result comprises at least one of signal strength or signal quality for each of the at least one beam; or signal strength or signal quality for the cells corresponding to the at least beam (Paragraph 0181, measurement configuration information includes beam RSRP, beam RSRQ, beam RSSI, or beam RCPI; Paragraphs 0182-0183, UE sends measurement result to network device using a feedback resource).

Regarding claims 6-10, the functional limitations are rejected for similar reasons set forth in rejecting claims 1-5. 

Regarding claims 11-15, the functional limitations are rejected for similar reasons set forth in rejecting claims 1-5. Zhang et al. additionally disclose a terminal (Figures 9 and 12, paragraphs 0268 and 0322), comprising a transceiver configured to receive (Figures 9 and 12, receiver 801 and 1101); a processor configured to perform (Figures 9 and 12, processor 802 and 1102); and the transceiver configured to send (Figures 9 and 12, transmitter 802 and 1103).

Regarding claims 16-20, the functional limitations are rejected for similar reasons set forth in rejecting claims 1-5. Zhang et al. additionally disclose a network device (Figures 2-4, 7 and 8 and corresponding paragraphs, network device), comprising a transceiver configured to send configuration information and receive a measurement result (Figures 7 and 8, sending/receiving modules).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

October 17, 2022